Allowance
	Claims 1-9 are hereby deemed patentable. 
The specific limitations of “wherein said one portion is formed of a frame defining a through opening or window, and of a foldable flap configured to reversibly close said opening or window” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion. 
For example, Chan et al. (US Publication 2019/0216196) discloses a protective case for a laptop computer, said computer comprising an upper surface provided with a screen 82 and a lower surface or base 84, said case comprising a first portion 14 and a second portion 12, hinged to each other at the level of a junction area 70, said case being intended to protect the upper surface or screen and the lower surface or base of said laptop computer, wherein one of said portions is provided with a receptacle 50 configured to receive the base of said computer, said receptacle being hinged (by it being a pliable material) at the level of a free edge of said one portion, opposite to an edge of said one portion taking part in the junction area between the two portions.  However, Chan does not disclose wherein said one portion is formed of a frame defining a through opening or window, and of a foldable flap configured to reversibly close said opening or window.
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841